                                                                    Case 5:21-cv-03220 Document 1 Filed 04/30/21 Page 1 of 11


                                                          1   Bijal V. Vakil (CA State Bar No. 192878)
                                                              bvakil@whitecase.com
                                                          2   Shamita D. Etienne-Cummings (CA State Bar No. 202090)
                                                              setienne@whitecase.com
                                                          3   Henry Y. Huang (CA State Bar No. 252832)
                                                              henry.huang@whitecase.com
                                                          4   WHITE & CASE LLP
                                                              3000 El Camino Real
                                                          5   Two Palo Alto Square, Suite 900
                                                              Palo Alto, CA 94306-2109
                                                          6   Telephone: 650.213.0300
                                                              Facsimile: 650.213.8158
                                                          7
                                                              Attorneys for Plaintiff
                                                          8   Google LLC
                                                          9
                                                                                              UNITED STATES DISTRICT COURT
                                                         10
                                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                                         11

                                                         12
                                                              GOOGLE LLC,                                           Case No. 5:21-cv-3220
                                                         13
W HITE & C ASE LLP




                                                                                 Plaintiff,                         COMPLAINT FOR
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                         14                                                         DECLARATORY JUDGMENT
                                                                     v.
                                                         15                                                         DEMAND FOR JURY TRIAL
                                                              ECOFACTOR, INC.,
                                                         16
                                                                                 Defendant.
                                                         17

                                                         18

                                                         19          Plaintiff Google LLC (“Google”), for its complaint against Defendant EcoFactor, Inc.

                                                         20   (“EcoFactor”), alleges:
                                                                                                 NATURE OF THE ACTION
                                                         21

                                                         22          1.      This is an action for declaratory judgment of non-infringement of U.S. Patent Nos.

                                                         23   8,740,100 (“’100 Patent”), 8,751,186 (“’186 Patent”), 9,194,597 (“’597 Patent”) and 10,584,890

                                                         24   (“’890 Patent”) (collectively, the “Asserted Patents,” attached as Exhibits 1-4, respectively)
                                                         25   against EcoFactor, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-02, and the
                                                         26
                                                              patent laws of the United States, 35 U.S.C. § 100 et seq., and for any and all other relief the Court
                                                         27
                                                              deems just and proper.
                                                         28
                                                                                                               1
                                                                                                                                        COMPLAINT FOR DECLARATORY
                                                                                                                                       JUDGMENT CASE NO. 5:21-cv-3220
                                                                    Case 5:21-cv-03220 Document 1 Filed 04/30/21 Page 2 of 11


                                                                     2.      Google requests this relief because EcoFactor filed a complaint with the Western
                                                          1

                                                          2   District of Texas (“W.D. Tex.”), Docket No. 6:21-cv-00428 (the “ecobee W.D. Tex. Action”),

                                                          3   claiming that ecobee, Inc. infringed the Asserted Patents because ecobee designed, developed,

                                                          4   manufactured, tested, used, offered for sale, sold, and/or imported “smart thermostats, smart
                                                          5
                                                              HVAC systems, smart HVAC control systems, and components thereof.” A true and correct copy
                                                          6
                                                              of EcoFactor’s public complaint is attached as Exhibit 5 (the “ecobee W.D. Tex. Complaint”).
                                                          7
                                                                     3.      The products accused in the ecobee W.D. Tex. Action are “smart thermostat
                                                          8
                                                              systems, smart HVAC systems, smart HVAC control systems, and all components (including
                                                          9

                                                         10   accessories) thereof” (the “Product Category”). Ex. 5, ¶ 10. Google also makes and sells smart

                                                         11   thermostat systems, including the Nest Thermostat and the Nest Third Generation Learning
                                                         12   Thermostat (the “Accused Google Products”), which have been accused of patent infringement by
                                                         13
                                                              EcoFactor in prior pending litigation.
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                         14
                                                                     4.      EcoFactor previously asserted a dozen patents, including patents related to the
                                                         15
                                                              Asserted Patents, in multiple pending cases against both ecobee and Google, also accusing the
                                                         16

                                                         17   same technology, such as in the Product Category. See infra ¶¶ 14-20. So far, EcoFactor has

                                                         18   sued multiple defendants at a time on each set of asserted patents. Such repeated filings against

                                                         19   Google, ecobee, and other defendants identified below over the same and related technology
                                                         20   constitute a course of conduct that demonstrates EcoFactor’s preparedness and willingness to
                                                         21
                                                              enforce its patent rights against Google.      Moreover, EcoFactor’s past litigation conduct
                                                         22
                                                              demonstrates that it enforces the same patents against ecobee and Google in the Product
                                                         23
                                                              Category.
                                                         24

                                                         25          5.      An actual and justiciable controversy therefore exists under 28 U.S.C. §§ 2201-

                                                         26   2202 between Google and EcoFactor as to whether Google is infringing or has infringed the

                                                         27   Asserted Patents.
                                                         28
                                                                                                             2
                                                                                                                                     COMPLAINT FOR DECLARATORY
                                                                                                                                    JUDGMENT CASE NO. 5:21-cv-3220
                                                                    Case 5:21-cv-03220 Document 1 Filed 04/30/21 Page 3 of 11


                                                          1

                                                          2                                            THE PARTIES

                                                          3          6.      Plaintiff Google LLC is a subsidiary of Alphabet Inc. with its principal place of

                                                          4   business located at 1600 Amphitheatre Parkway, Mountain View, California 94043.
                                                          5
                                                                     7.      Upon information and belief, Defendant EcoFactor, Inc. is a privately held
                                                          6
                                                              company organized under Delaware’s laws, with a principal place of business at 441 California
                                                          7
                                                              Avenue, Number 2, Palo Alto, California 94301.
                                                          8
                                                                                               JURISDICTION AND VENUE
                                                          9

                                                         10          8.      Google files this complaint against EcoFactor pursuant to the patent laws of the

                                                         11   United States, Title 35 of the United States Code, with a specific remedy sought based upon the
                                                         12   laws authorizing actions for declaratory judgment in the federal courts of the United States, 28
                                                         13
                                                              U.S.C. §§ 2201 and 2202, and under the patent laws of the United States, 35 U.S.C. §§ 1-390.
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                         14
                                                                     9.      This Court has subject matter jurisdiction over this action, which arises under the
                                                         15
                                                              United States’ patent laws, pursuant to 28 U.S.C. §§ 1331, 1338(a), and 2201(a).
                                                         16

                                                         17          10.     This Court has personal jurisdiction over EcoFactor, which has its principal place

                                                         18   of business in Palo Alto, California.

                                                         19          11.     Venue in this District is proper under 28 U.S.C. §§ 1391(b) because EcoFactor
                                                         20   resides in this District, and also because EcoFactor is subject to personal jurisdiction in this
                                                         21
                                                              District, and a substantial part of the events giving rise to Google’s declaratory judgment claim of
                                                         22
                                                              non-infringement (such as the development and sale of Nest thermostats) occurred in this District.
                                                         23
                                                                                             INTRADISTRICT ASSIGNMENT
                                                         24

                                                         25          12.     Pursuant to Civil L.R. 3-2(c) and 3-5(b), this is an Intellectual Property Rights

                                                         26   Action subject to assignment on a district-wide basis.

                                                         27                                     FACTUAL BACKGROUND
                                                         28
                                                                     13.     Google’s headquarters at 1600 Amphitheatre Parkway, Mountain View, California
                                                                                                            3
                                                                                                                                       COMPLAINT FOR DECLARATORY
                                                                                                                                      JUDGMENT CASE NO. 5:21-cv-3220
                                                                    Case 5:21-cv-03220 Document 1 Filed 04/30/21 Page 4 of 11


                                                              94043 are located in this District. Google’s mission is to organize the world’s information and
                                                          1

                                                          2   make it universally accessible and useful. Over the past two decades, in service of that mission,

                                                          3   Google has become one of the world’s most innovative technology companies.

                                                          4          14.     EcoFactor has asserted its patents against allegedly infringing products that
                                                          5
                                                              originated at Nest Labs that launched in 2010 in Palo Alto. The founders of Nest sought to save
                                                          6
                                                              the planet while saving consumers money with their energy usage. After merging with the
                                                          7
                                                              Google family of companies in 2014, the Nest product division has continued to operate primarily
                                                          8
                                                              in the San Francisco Bay Area. The vast majority of technical and business activities related to
                                                          9

                                                         10   Nest have occurred and continue to occur in this District.

                                                         11          15.     Starting in late 2019, EcoFactor conducted a patent litigation campaign against
                                                         12   Google and other smart thermostat manufacturers, such as ecobee. Against Google, EcoFactor
                                                         13
                                                              asserted 12 patents across four different cases, including lawsuits in the District of Massachusetts,
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                         14
                                                              the Western District of Texas, and the International Trade Commission (“ITC”).
                                                         15
                                                                     16.     On November 12, 2019, EcoFactor sued Google in the District of Massachusetts,
                                                         16

                                                         17   asserting four patents related to the Asserted Patents. See EcoFactor, Inc. v. Google LLC, No.

                                                         18   1:19-cv-12322-DJC (D. Mass.). That case is currently stayed pending the ITC case below.

                                                         19          17.     On November 22, 2019, EcoFactor filed another lawsuit against Google at the
                                                         20   ITC, asserting the patents in the Massachusetts action above. See In the matter of Certain Smart
                                                         21
                                                              Thermostats, Smart HVAC Systems and Components Thereof, Investigation No. 337-TA-1185
                                                         22
                                                              (ITC) (the “1185 Investigation”). The 1185 Investigation confirmed that the venue at the center
                                                         23
                                                              of the allegations is in this District because EcoFactor’s witnesses, Google’s source code (and the
                                                         24

                                                         25   review of such source code), and Google’s U.S. witnesses are all located in this District. On

                                                         26   April 20, 2021, the ITC issued an initial determination in the 1185 Investigation, finding no

                                                         27   violation by Google or any other respondents.
                                                         28
                                                                     18.     On January 31, 2020, EcoFactor then filed another lawsuit against Google in the
                                                                                                           4
                                                                                                                                        COMPLAINT FOR DECLARATORY
                                                                                                                                       JUDGMENT CASE NO. 5:21-cv-3220
                                                                   Case 5:21-cv-03220 Document 1 Filed 04/30/21 Page 5 of 11


                                                              Western District of Texas, asserting another four patents related to the Asserted Patents. See
                                                          1

                                                          2   EcoFactor, Inc. v. Google LLC, No. 6:20-cv-00075 (W.D. Tex.).             That case is currently

                                                          3   proceeding through discovery, with trial set for December 6, 2021.

                                                          4          19.    On February 25, 2021, EcoFactor filed a fourth lawsuit against Google, at the ITC,
                                                          5
                                                              asserting another four patents related to the Asserted Patents. See In the matter of Certain Smart
                                                          6
                                                              Thermostat Systems, Smart HVAC Systems, Smart HVAC Control Systems, And Components
                                                          7
                                                              Thereof, Investigation No. 337-TA-1258 (ITC, filed Feb. 25, 2021) (the “1258 Investigation”).
                                                          8
                                                              That case is currently proceeding through discovery.
                                                          9

                                                         10          20.    On March 1, 2021, Google filed a declaratory relief action in this District relating

                                                         11   to the patents at issue in the 1258 Investigation. EcoFactor stipulated to a stay of that action
                                                         12   pending resolution of the 1258 Investigation. See Google LLC v. EcoFactor, Inc., No. 5:21-cv-
                                                         13
                                                              1468-JD (N.D. Cal.).
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                         14
                                                                     21.    Across four cases filed within the past 18 months, EcoFactor has asserted 12
                                                         15
                                                              patents against Google, all related to smart thermostat systems, and all accusing Google’s Nest
                                                         16

                                                         17   line of smart thermostat products. Those dozen patents are related to the Asserted Patents.

                                                         18   EcoFactor has also sued multiple other companies in these litigations, including: ecobee, Vivint,

                                                         19   Inc., Alarm.com Inc., Johnson Controls Inc., Emerson Electric Co., Resideo Technologies, Inc.,
                                                         20   Honeywell International Inc., Siemens Industry, Inc., Siemens AG, Daikin Industries, Ltd.,
                                                         21
                                                              Schneider Electric USA, Inc., and Carrier Global Corp. EcoFactor’s litigation conduct evidences
                                                         22
                                                              that the same patents are asserted against ecobee and Google in the Product Category.
                                                         23
                                                                     22.    From this litigation activity, EcoFactor engages in a course of conduct that shows
                                                         24

                                                         25   a preparedness and a willingness to enforce its patent rights relating to the same technology

                                                         26   against the same set of products. These repeated assertions demonstrate a substantial risk that

                                                         27   Google will face harm from further patent infringement allegations, including the new Asserted
                                                         28
                                                              Patents that EcoFactor asserts against ecobee. EcoFactor’s past actions demonstrate that it plans
                                                                                                             5
                                                                                                                                     COMPLAINT FOR DECLARATORY
                                                                                                                                     JUDGMENT CASE NO. 5:21-cv-3220
                                                                    Case 5:21-cv-03220 Document 1 Filed 04/30/21 Page 6 of 11


                                                              to assert multiple sets of patents against multiple defendants at once, including Google.
                                                          1

                                                          2           23.        The Accused Google Products do not directly or indirectly infringe any asserted

                                                          3   claim of the Asserted Patents, either literally or under the doctrine of equivalents. Google has not

                                                          4   caused, directed, requested, or facilitated any such infringement, and it did not have any specific
                                                          5
                                                              intent to do so.
                                                          6
                                                                                                            COUNT I:
                                                          7
                                                                 DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’100 PATENT
                                                          8
                                                                      24.        Google hereby restates and incorporates by reference the allegations set forth in
                                                          9

                                                         10   paragraphs 1 through 23 of this Complaint as if fully set forth herein.

                                                         11           25.        EcoFactor claims to own all right, title, and interest in the ’100 patent by
                                                         12   assignment.
                                                         13
                                                                      26.        In the ecobee W.D. Tex. Complaint, EcoFactor alleges that the Product Category
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                         14
                                                              infringes the ’100 patent. See, e.g., Ex. 5 ¶¶ 10, 17-24.
                                                         15
                                                                      27.        The Accused Google Products do not include or practice multiple claim limitations
                                                         16

                                                         17   of the claims of the ’100 patent, including, but not limited to: “a thermostatic controller having at

                                                         18   least two settings for a delay enforced by said thermostatic controller after said thermostatic

                                                         19   controller turns said ventilation system off prior to allowing said thermostatic controller to signal
                                                         20   said ventilation system to turn on again,” “one setting being for a first interval,” “at least a second
                                                         21
                                                              setting for a time interval that is longer than said first interval,” “access stored data comprising a
                                                         22
                                                              plurality of internal temperature measurements taken within a structure and a plurality of outside
                                                         23
                                                              temperature measurements relating to the temperatures outside the structure,” “use the stored data
                                                         24

                                                         25   to predict a rate of change of temperatures inside the structure in response to at least changes in

                                                         26   outside temperatures,” and “evaluate one or more parameters including at least the outside

                                                         27   temperature measurements and the predicted rate of change, and to determine whether to adopt
                                                         28
                                                              said first interval or said second interval based upon the values of said parameters.”
                                                                                                                 6
                                                                                                                                         COMPLAINT FOR DECLARATORY
                                                                                                                                         JUDGMENT CASE NO. 5:21-cv-3220
                                                                    Case 5:21-cv-03220 Document 1 Filed 04/30/21 Page 7 of 11


                                                                     28.     An actual and justiciable controversy therefore exists between Google and
                                                          1

                                                          2   EcoFactor regarding whether any of the Accused Google Products have infringed any of the

                                                          3   asserted claims of the ’100 patent. A judicial declaration is necessary to determine the parties’

                                                          4   respective rights regarding the ’100 patent.
                                                          5
                                                                     29.     Google seeks a judgment declaring that Google does not directly or indirectly
                                                          6
                                                              infringe any asserted claims of the ’100 patent, either literally or under the doctrine of
                                                          7
                                                              equivalents.
                                                          8
                                                                                                             COUNT II:
                                                          9

                                                         10      DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’186 PATENT

                                                         11          30.     Google hereby restates and incorporates by reference the allegations set forth in
                                                         12   paragraphs 1 through 23 of this Complaint as if fully set forth herein.
                                                         13
                                                                     31.     EcoFactor claims to own all right, title, and interest in the ’186 patent by
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                         14
                                                              assignment.
                                                         15
                                                                     32.     In the ecobee W.D. Tex. Complaint, EcoFactor alleges that the Product Category
                                                         16

                                                         17   infringes the ’186 patent. See, e.g., Ex. 5, ¶¶ 10, 27-34.

                                                         18          33.     The Accused Google Products do not include or practice multiple claim limitations

                                                         19   of the claims of the ’186 patent, including, but not limited to: “the one or more server computers
                                                         20   configured to receive inside temperature measurements from at least a first location conditioned
                                                         21
                                                              by at least one HVAC system,” “one or more databases that store the inside temperature
                                                         22
                                                              measurements over time,” “the one or more server computers to receive outside temperature
                                                         23
                                                              measurements from at least one source other than the HVAC system,” “wherein the one or more
                                                         24

                                                         25   server computers are configured to calculate one or more predicted rates of change in temperature

                                                         26   at the first location based on status of the HVAC system, and based on the outside temperature

                                                         27   measurements, wherein the one or more predicted rates of change predict a speed a temperature
                                                         28
                                                              inside the first location will change in response to changes in outside temperature,” and “the one
                                                                                                               7
                                                                                                                                        COMPLAINT FOR DECLARATORY
                                                                                                                                        JUDGMENT CASE NO. 5:21-cv-3220
                                                                    Case 5:21-cv-03220 Document 1 Filed 04/30/21 Page 8 of 11


                                                              or more server computers are further configured to determine whether to direct the HVAC control
                                                          1

                                                          2   system to pre-cool the first structure based on the one or more predicted rates of change prior to

                                                          3   directing the HVAC control system to reduce electricity demand.”

                                                          4          34.     An actual and justiciable controversy therefore exists between Google and
                                                          5
                                                              EcoFactor regarding whether any of the Accused Google Products have infringed any of the
                                                          6
                                                              asserted claims of the ’186 patent. A judicial declaration is necessary to determine the parties’
                                                          7
                                                              respective rights regarding the ’186 patent.
                                                          8
                                                                     35.     Google seeks a judgment declaring that Google does not directly or indirectly
                                                          9

                                                         10   infringe any asserted claims of the ’186 patent, either literally or under the doctrine of

                                                         11   equivalents.
                                                         12                                               COUNT III:
                                                         13
                                                                 DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’597 PATENT
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                         14
                                                                     36.     Google hereby restates and incorporates by reference the allegations set forth in
                                                         15
                                                              paragraphs 1 through 23 of this Complaint as if fully set forth herein.
                                                         16

                                                         17          37.     EcoFactor claims to own all right, title, and interest in the ’597 patent by

                                                         18   assignment.

                                                         19          38.     In the ecobee W.D. Tex. Complaint, EcoFactor alleges that the Product Category
                                                         20   infringes the ’597 patent. See, e.g., Ex. 5, ¶¶ 10, 37-44.
                                                         21
                                                                     39.     The Accused Google Products do not include or practice multiple claim limitations
                                                         22
                                                              of the claims of the ’597 patent, including, but not limited to: “stored data comprising a plurality
                                                         23
                                                              of internal temperature measurements taken within a structure and a plurality of outside
                                                         24

                                                         25   temperature measurements” “using the stored data to predict changes in temperature inside the

                                                         26   structure in response to at least changes in outside temperatures,” “the scheduled programming

                                                         27   comprising at least a first automated setpoint at a first time,” “generating with the at least one
                                                         28
                                                              computer, a difference value based on comparing at least one of the an actual setpoints at the first
                                                                                                            8
                                                                                                                                        COMPLAINT FOR DECLARATORY
                                                                                                                                        JUDGMENT CASE NO. 5:21-cv-3220
                                                                    Case 5:21-cv-03220 Document 1 Filed 04/30/21 Page 9 of 11


                                                              time for the thermostatic controller to the first automated setpoint for the thermostatic controller,”
                                                          1

                                                          2   “detecting a manual change to the first automated setpoint by determining whether the at least one

                                                          3   of the actual setpoints and the first automated setpoint are the same or different based on the

                                                          4   difference value,” and “detecting a manual change to the first automated setpoint by determining
                                                          5
                                                              whether the at least one of the actual setpoints and the first automated setpoint are the same or
                                                          6
                                                              different.”
                                                          7
                                                                     40.     An actual and justiciable controversy therefore exists between Google and
                                                          8
                                                              EcoFactor regarding whether any of the Accused Google Products have infringed any of the
                                                          9

                                                         10   asserted claims of the ’597 patent. A judicial declaration is necessary to determine the parties’

                                                         11   respective rights regarding the ’597 patent.
                                                         12          41.     Google seeks a judgment declaring that Google does not directly or indirectly
                                                         13
                                                              infringe any asserted claims of the ’597 patent, either literally or under the doctrine of
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                         14
                                                              equivalents.
                                                         15
                                                                                                          COUNT IV:
                                                         16

                                                         17      DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’890 PATENT

                                                         18          42.     Google hereby restates and incorporates by reference the allegations set forth in

                                                         19   paragraphs 1 through 23 of this Complaint as if fully set forth herein.
                                                         20          43.     EcoFactor claims to own all right, title, and interest in the ’890 patent by
                                                         21
                                                              assignment.
                                                         22
                                                                     44.     In the ecobee W.D. Tex. Complaint, EcoFactor alleges that the Product Category
                                                         23
                                                              infringes the ’890 patent. See, e.g., Ex. 5, ¶¶ 10, 47-54.
                                                         24

                                                         25          45.     The Accused Google Products do not include or practice multiple claim limitations

                                                         26   of the claims of the ’890 patent, including, but not limited to: “a wireless radio compatible with a

                                                         27   wireless radio frequency protocol and configured to communicate bi-directionally with a location-
                                                         28
                                                              aware mobile device;” “receive radio frequency signals from the location-aware mobile-device,”
                                                                                                            9
                                                                                                                                        COMPLAINT FOR DECLARATORY
                                                                                                                                        JUDGMENT CASE NO. 5:21-cv-3220
                                                                   Case 5:21-cv-03220 Document 1 Filed 04/30/21 Page 10 of 11


                                                              “receive geo-positioning data from the location-aware mobile device,” “initiating at least one
                                                          1

                                                          2   cooling or heating cycle for the HVAC system when the geo-positioning data is determined to

                                                          3   indicate that the building is unoccupied by the user;” “analyze a plurality of data parameters

                                                          4   specific to the user, including at least one data parameter relating to usage of the HVAC system at
                                                          5
                                                              various times,” and “a compressor delay circuit configured to delay the start or stop of a
                                                          6
                                                              compressor for the HVAC system and protect the compressor from rapid cycling.”
                                                          7
                                                                     46.     An actual and justiciable controversy therefore exists between Google and
                                                          8
                                                              EcoFactor regarding whether any of the Accused Google Products have infringed any of the
                                                          9

                                                         10   asserted claims of the ’890 patent. A judicial declaration is necessary to determine the parties’

                                                         11   respective rights regarding the ’890 patent.
                                                         12          47.     Google seeks a judgment declaring that Google does not directly or indirectly
                                                         13
                                                              infringe any asserted claims of the ’890 patent, either literally or under the doctrine of
W HITE & C ASE LLP
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                         14
                                                              equivalents.
                                                         15
                                                                                                   PRAYER FOR RELIEF
                                                         16

                                                         17          WHEREFORE, Google prays for judgment as follows:

                                                         18          A.      Declaring that Accused Google Products do not directly or indirectly infringe any

                                                         19   asserted claims of the ’100 patent, either literally or under the doctrine of equivalents;
                                                         20          B.      Declaring that Accused Google Products do not directly or indirectly infringe any
                                                         21
                                                              asserted claims of the ’186 patent, either literally or under the doctrine of equivalents;
                                                         22
                                                                     C.      Declaring that Accused Google Products do not directly or indirectly infringe any
                                                         23
                                                              asserted claims of the ’597 patent, either literally or under the doctrine of equivalents;
                                                         24

                                                         25          D.      Declaring that Accused Google Products do not directly or indirectly infringe any

                                                         26   asserted claims of the ’890 patent, either literally or under the doctrine of equivalents;

                                                         27          E.      Declaring that judgment be entered in favor of Google and against EcoFactor on
                                                         28
                                                              Google’s claims;
                                                                                                               10
                                                                                                                                         COMPLAINT FOR DECLARATORY
                                                                                                                                         JUDGMENT CASE NO. 5:21-cv-3220
                                                                   Case 5:21-cv-03220 Document 1 Filed 04/30/21 Page 11 of 11


                                                                       F.     Finding that this is an exceptional case under 35 U.S.C. § 285;
                                                          1

                                                          2            G.     Awarding Google its costs and attorneys’ fees in connection with this action; and

                                                          3            H.     Awarding Google such other and further relief as the Court deems just and proper.

                                                          4                                              JURY DEMAND
                                                          5
                                                                       Pursuant to Federal Rule of Civil Procedure 38 and Civil Local Rule 3-6, Google demands
                                                          6
                                                              a jury trial on all issues and claims so triable.
                                                          7

                                                          8
                                                              Dated:    April 30, 2021                                 Respectfully submitted,
                                                          9
                                                                                                                       By: /s/Bijal V. Vakil ____________________
                                                         10                                                                Bijal V. Vakil

                                                         11                                                            Bijal V. Vakil (CA State Bar No. 192878)
                                                                                                                       bvakil@whitecase.com
                                                         12                                                            Shamita D. Etienne-Cummings
                                                                                                                       (CA State Bar No. 202090)
                                                         13                                                            setienne@whitecase.com
W HITE & C ASE LLP




                                                                                                                       Henry Y. Huang (CA State Bar No. 252832)
                     ATTORNEYS AT LAW
                                        SILICON VALLEY




                                                         14                                                            henry.huang@whitecase.com
                                                                                                                       WHITE & CASE LLP
                                                         15                                                            3000 El Camino Real
                                                                                                                       Two Palo Alto Square, Suite 900
                                                         16                                                            Palo Alto, CA 94306-2109
                                                                                                                       Telephone: 650.213.0300
                                                         17                                                            Facsimile: 650.213.8158

                                                         18                                                            Attorneys for Plaintiff
                                                                                                                       Google LLC
                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                                                                                  11
                                                                                                                                             COMPLAINT FOR DECLARATORY
                                                                                                                                            JUDGMENT CASE NO. 5:21-cv-3220
